DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The enclosed foreign references filed 12/31/2019 either do not have English translation or only have English translation for the abstract. The examiner only considers the part with English translation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10525332. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10525332 discloses every feature claimed in instant claims.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth a drone classification engine, a leader board generator, a race channel controller, a drone instantiator in claim 16, and a timing engine in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitations “a drone classification engine”, “a leader board generator”, “a race channel controller”, “a drone instantiator”, and “a timing engine” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by POORNACHANDRAN et al. [US20170285633], hereinafter POORNACHANDRAN.
Regarding claim 9, POORNACHANDRAN discloses a method of conducting a drone race, comprising: providing a sensor reader to detect a radio transmitter attached to a drone (Fig. 1, “Cellular Base Station 300” --- According to Wikipedia.org, https://en.wikipedia.org/wiki/Base_station, In radio communications, a base station is a wireless communications station installed at a fixed location and used to communicate as part of one of the following: a push-to-talk two-way radio system, or; a wireless telephone system such as cellular CDMA or GSM cell site; or Terrestrial Trunked Radio); transmitting a customized timestamp to a server by the sensor reader in response to an amplitude change of a transmitted signal of the radio transmitter attached to the drone ([0038], “Transactions records are created by nodes or participants (such as drone 100, FCT 200, CBS 300, and satellite 400) to describe controller registration transactions. For instance, a transaction record may be created any time control of drone 100 is given to a new controller. In addition, each transaction record may be timestamped and digitally signed by the device which created it”, and [0077], “drone control software 120 may then determine that whether control should be transferred to a different controller. For example, drone control software 120 may trigger a hand-off request in response to detecting that drone 100 has entered the coverage area of CBS 300; in response to determining that a different CBS has a stronger signal than a current CBS; in response to determining that no CBS signals can be detected, but communication is possible with satellite 400”); and determining a position of the drone at a time corresponding to the customized timestamp, wherein the position corresponds to a position of the sensor reader that indicates the amplitude change ([0038], “a cloud server creates a block record containing that transaction record”).
Regarding claim 10, POORNACHANDRAN discloses the method of claim 9, wherein the radio transmitter is a wireless tracking tag and the sensor reader is configured to detect and read the wireless tracking tag (Fig. 1, “Cellular Base Station 300” --- According to Wikipedia.org, https://en.wikipedia.org/wiki/Base_station, In radio communications, a base station is a wireless communications station installed at a fixed location and used to communicate as part of one of the following: a push-to-talk two-way radio system, or; a wireless telephone system such as cellular CDMA or GSM cell site; or Terrestrial Trunked Radio).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN et al. [US20170285633], hereinafter POORNACHANDRAN, in view of Mabuchi et al. [US4168468], hereinafter Mabuchi.
claim 1, POORNACHANDRAN discloses system (Fig. 1) for conducting a drone race, comprising: 
a plurality of RF sensor readers attached to a plurality of obstacle structures wherein each sensor reader detects a change in an amplitude of a radio transmission received from a radio transmitter of a drone (Fig. 1, “Cellular Base Station 300” --- According to Wikipedia.org, https://en.wikipedia.org/wiki/Base_station, In radio communications, a base station is a wireless communications station installed at a fixed location and used to communicate as part of one of the following: a push-to-talk two-way radio system, or; a wireless telephone system such as cellular CDMA or GSM cell site; or Terrestrial Trunked Radio); 
wherein at least one RF sensor reader of the plurality of RF sensor readers sends a customized timestamp to a server in response to a detection by the at least one RF sensor reader of (i) a rising change and (ii) a falling change in amplitude of the radio transmission ([0038], “Transactions records are created by nodes or participants (such as drone 100, FCT 200, CBS 300, and satellite 400) to describe controller registration transactions. For instance, a transaction record may be created any time control of drone 100 is given to a new controller. In addition, each transaction record may be timestamped and digitally signed by the device which created it”, and [0077], “drone control software 120 may then determine that whether control should be transferred to a different controller. For example, drone control software 120 may trigger a hand-off request in response to detecting that drone 100 has entered the coverage area of CBS 300; in response to determining that a different CBS has a stronger signal than a current CBS; in response to determining that no CBS signals can be detected, but communication is possible with satellite 400”), 
wherein the customized timestamp includes a time between (i) the rising change and (ii) the falling change in amplitude of the radio transmission, wherein the server records a passage of the drone past the obstacle structure associated with the RF sensor reader that detects the (i) the rising change and (ii) the falling change in amplitude, wherein the passage of the drone past a cloud server creates a block record containing that transaction record”). 
However, POORNACHANDRAN does not explicitly disclose the timestamp defined by (i) the rising change and (ii) the falling change in amplitude of the radio transmission are (i) an initial rising change and (ii) a subsequent falling change in amplitude of the radio transmission. 
Nevertheless, Mabuchi teaches in a radio transmission application that a duration of a timestamp is defined as (i) an initial rising change and (ii) a subsequent falling change in amplitude of the radio transmission (abstract, “the transmitter is constructed so that a control pulse signal having a pulse level representing signal "1" and a pulse level representing signal "0" is transmitted and the duration of the signal "1" pulses is increased or decreased, and that the receiver is constructed so that driving current is supplied to a motor during the signal "1" pulse duration and to another motor during the signal "0" pulse duration”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by POORNACHANDRAN to have the timestamp defined as (i) an initial rising change and (ii) a subsequent falling change in amplitude of the radio transmission, as taught by Mabuchi, in order to clearly define the timestamp for a drone to pass an obstacle structure so that the computer device can do the timestamp calculation from continuous radio signals.
Regarding claim 5, the combination of POORNACHANDRAN and Mabuchi discloses the system of claim 1, wherein the server determines a race position of the drone using the customized timestamp by mapping the race position at the time included in the customized timestamp to a location of the obstacle structure having the RF sensor reader that detects the (i) the initial rising change and (ii) the subsequent falling change in amplitude (POORNACHANDRAN, [0038], “each transaction record may be timestamped and digitally signed by the device which created it”, Mabuchi, abstract, “the transmitter is constructed so that a control pulse signal having a pulse level representing signal "1" and a pulse level representing signal "0" is transmitted and the duration of the signal "1" pulses is increased or decreased, and that the receiver is constructed so that driving current is supplied to a motor during the signal "1" pulse duration and to another motor during the signal "0" pulse duration”).
Regarding claim 8, the combination of POORNACHANDRAN and Mabuchi discloses the system of claim 1, wherein the system comprises a leader board coprocessor configured to remove the drone from a leader board in response to the sensor reader not detecting the drone for an elapsed period of time (POORNACHANDRAN [0077], “drone control software 120 may trigger a hand-off request in response to detecting that drone 100 has entered the coverage area of CBS 300; in response to determining that a different CBS has a stronger signal than a current CBS; in response to determining that no CBS signals can be detected, but communication is possible with satellite 400”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN, in view of Mabuchi, further in view of Laksono et al. [US20160295246], hereinafter Laksono.
Regarding claim 2, the combination of POORNACHANDRAN and Mabuchi discloses the system of claim 1. However, the combination of POORNACHANDRAN and Mabuchi does not disclose wherein a camera of the drone transmits a video feed via the radio transmission.
Nevertheless, Laksono teaches a camera of the drone transmits a video feed via the radio transmission (Fig. 1, and [0015], “The video system includes a plurality of video cameras 102 and 102', a production facility 107 and a plurality of video player systems represented by video display devices 12 and mobile devices 14 that communicate via a network 100”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of POORNACHANDRAN and Mabuchi, to have camera of the drone transmits .
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN, in view of Laksono.
Regarding claims 11 and 14, please refer to the claim rejection of claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN, in view of Mabuchi, further in view of Bhagwatkar et al. [US20160039436], hereinafter Bhagwatkar.
Regarding claim 3, the combination of POORNACHANDRAN and Mabuchi discloses the system of claim 1. However, the combination of POORNACHANDRAN and Mabuchi does not disclose wherein the radio transmitter of the drone is a temporarily attached RFID tracking tag transmitting in response to interrogation.
Nevertheless, Bhagwatkar teaches using RFID tracking tag transmitting radio signals for drones ([0051], “Embodiments described herein relate to video units for capturing and communicating video data in a transportation system or network. For example, the camera may be connected or otherwise disposed onboard an aerial device (e.g., a drone, helicopter, or airplane) to allow the camera unit to fly” and [0066], “a radio frequency identification (RFID) tag or reader that emits and/or receives electromagnetic radiation to determine how far the camera unit is from another RFID reader or tag (e.g., the receiver)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of POORNACHANDRAN and Mabuchi, to have RFID tracking tag transmitting radio signals for drones, as taught by Bhagwatkar, in order to be able to communicate with the drone as long as it is within frequency range.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN, in view of Mabuchi, further in view of Nadler [US20170039413].
claim 4, the combination of POORNACHANDRAN and Mabuchi discloses the system of claim 1. However, the combination of POORNACHANDRAN and Mabuchi does not disclose the system further comprising a plurality of cameras overlooking the drone race, wherein the server is configured to receive a plurality of video feeds from the plurality of cameras overlooking the drone race.
Nevertheless, Nadler teaches a plurality of cameras overlooking the drone area, wherein the web server is configured to receive a plurality of video feeds from the plurality of cameras overlooking the drone area ([0019], “multiple video cameras can be equipped to each pod. Multiple pods containing multiple video cameras can also be implemented… the "live" video from each video camera is sent to a Video Stitch Server (VSS) and a Master Drone Detection Server (MDDS)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of POORNACHANDRAN and Mabuchi, to have the cameras monitor the drone flying, as taught by Nadler, in order to provide close monitoring on the drone flights to increase the system robustness. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN, in view of Mabuchi, further in view of Adkins [US20170127245].
Regarding claim 6, the combination of POORNACHANDRAN and Mabuchi discloses the system of claim 1. However, the combination of POORNACHANDRAN and Mabuchi does not disclose wherein the system comprises a leader board coprocessor configured to map a plurality of locations of a plurality of sensor readers attached to a plurality of obstacle structures of a race course in response to detection by the plurality of sensor readers of initial rising changes and subsequent falling changes in the amplitude of the radio transmission.
Nevertheless, Adkins teaches using a processor to triangulate drone locations in response to detection of cell tower coverage ([0031], “The device is connected to 4G clouds to map better drone shipping routes, collect data on cellular signals, and triangulate drone positions using cell towers”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of POORNACHANDRAN and Mabuchi to have the processor to triangulate drone locations in response to detection of cell tower coverage, as taught by Adkins, in order to calculate the flight path of the drones.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN, in view of Adkins [US20170127245].
Regarding claims 13 and 15, please refer to the claim rejection of claim 6.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN, in view of Mabuchi and Laksono, further in view of Herz et al. [US20150346722], hereinafter Herz.
Regarding claim 7, the combination of POORNACHANDRAN, Mabuchi and Laksono discloses the system of claim 2. However, the combination of POORNACHANDRAN, Mabuchi and Laksono does not disclose the system further comprising a FPV goggle, wherein the FPV goggle receives and displays the video feed.
Nevertheless, Herz teaches a FPV goggle displaying drone’s eye view for VR experience for the user to remote control the drone (page 9, TABLE 1- continued, “UV 102 First Person View (FPV) video systems (Drone’s Eye View)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of POORNACHANDRAN, Mabuchi and Laksono, to have FPV goggles displaying drone’s eye view, as taught by Herz, in order to provide VR experience for the user to remote control the drone for better control and more exciting experience.
Claims 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN, in view of Herz.
Regarding claim 12, please refer to the claim rejection of claim 7.
Regarding claim 16, please refer to the claim rejection of claim 9. However, POORNACHANDRAN does not disclose using drone data to generate a lead board object (here interpreted as score of drone race).
Nevertheless, Herz teaches generating individual and team scores for drone race and distributing them for display (page 19, TABLE 3-continued, “Ability to display all PARDE RDP participants, associated individual and team scores, distance from other RDPs during race or game events”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by POORNACHANDRAN to have display of the race scores of drones, as taught by Herz, in order to provide the excitement of playing the race event for the players.
Regarding claims 17 and 18, please refer to the claim rejection of claim 9 ([0038], “Transactions records are created by nodes or participants (such as drone 100, FCT 200, CBS 300, and satellite 400) to describe controller registration transactions. For instance, a transaction record may be created any time control of drone 100 is given to a new controller. In addition, each transaction record may be timestamped and digitally signed by the device which created it… a cloud server creates a block record containing that transaction record”, and [0077], “drone control software 120 may then determine that whether control should be transferred to a different controller. For example, drone control software 120 may trigger a hand-off request in response to detecting that drone 100 has entered the coverage area of CBS 300; in response to determining that a different CBS has a stronger signal than a current CBS; in response to determining that no CBS signals can be detected, but communication is possible with satellite 400.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN, in view of Herz, further in view of DeLuca et al. [US20180033312], hereinafter DeLuca.
Regarding claim 19, the combination of POORNACHANDRAN and Herz discloses the leader board coprocessor of the race server of the drone race system according to claim 18. However, the combination of POORNACHANDRAN and Herz does not disclose transmitting by the race channel controller the leader board object to the network for distribution.
Nevertheless, DeLuca teaches sharing data on social media website ([0049], “the operators may agree to exchange their recorded data via at least one of: wireless communication directly between the first UAV 100a and the second UAV 100b; email; social media website; and data sharing website. The terms of terms of the collaboration plan regarding sharing data may include identifying information to facilitate the agreed upon method of data sharing, e.g., email addresses of the operators (for sharing data via email), social media identifiers of the operators (for sharing data via social media website), http address of the data sharing website (for sharing data via data sharing website)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of POORNACHANDRAN and Herz, to have sharing data on social media website, as taught by DeLuca, in order to provide the players opportunities to share the racing result with their friends to increase the excitement of playing.
Regarding claim 20, the combination of POORNACHANDRAN, Herz and DeLuca discloses the leader board coprocessor of the race server of the drone race system comprising the processor and the tangible, non-transitory memory configured to communicate with the processor according to claim 19, wherein the distribution is to at least one social media account wherein the leader board object is configured to update the at least one social media account with an event data, wherein the event data is shareable (DeLuca, [0049], “the operators may agree to exchange their recorded data via at least one of: wireless communication directly between the first UAV 100a and the second UAV 100b; email; social media website; and data sharing website. The terms of terms of the collaboration plan regarding sharing data may include identifying information to facilitate the agreed upon method of data sharing, e.g., email addresses of the operators (for sharing data via email), social media identifiers of the operators (for sharing data via social media website), http address of the data sharing website (for sharing data via data sharing website)”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.